DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 9-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by SON, (“Son”), United States Patent Application Publication No. 2012/0191756. 

As per claim 1. Son disclosed a search processing method based on clipboard data, comprises: 
in response to monitoring that the first data obtained from a search box comes from a clipboard, performing an identification process on first data in the search box to obtain a plurality of second data included in the first data and a type of each second data ([0050] wherein if a user copies search keyword data from the clipboard to a search interface, the clipboard is checked to determine if there is second data (for instance, more keywords), wherein the type is determined in [0043]); determining search data corresponding respectively to the plurality of second data according to the type of each second data ([0042]-[0043] wherein the type of search data is determined based on the type of each search data, i.e. if there is an image, image metadata is used); displaying the search data corresponding respectively to the plurality of second data and determining target search data according to operations of a user on the search data corresponding respectively to the plurality of second data ([0040] wherein the user can select multiple search regions (displaying the search data) from the clipboard data, wherein the selecting is the determination of the target search data and [0050] wherein the user can select the keywords and make a list of target keywords); and obtaining a search result according to the target search data ([0063] wherein results are described), wherein determining the search data corresponding respectively to the plurality of second data according to the type of each second data, comprises: 
when the second data belongs to character-type data, performing a word segmentation on the second data to determine the search data corresponding to the second data based on the second data and words obtained by the word segmentation ([0030] wherein the keywords (character-type data) can be extracted (segmented) in the form of one or more search keywords). 


([046] wherein an image is determined to be the type of the second data, wherein image identification is performed by examining the metadata (Examiner notes that because of the “or,” only one of the list need be determined)).  

As per claim 3, Son discloses the method according to claim 1, before displaying the search data corresponding respectively to the plurality of second data, further comprising: 
sorting the search data corresponding respectively to the plurality of second data according to an order of the plurality of second data in the first data; or, sorting the search data according to search frequencies of the search data corresponding respectively to the plurality of second data ([0040] wherein the search data is sorted in the order by which it is received by incrementing through each region (Examiner notes that because of the “or,” only one of the list need be determined)). 

As per claim 9, claim 9 is a device that performs the method according to claim 1 and is rejected for the same reasoning and rationale. 

As per claim 10, claim 10 is a device that performs the method according to claim 2 and is rejected for the same reasoning and rationale. 

As per claim 11, claim 11 is a device that performs the method according to claim 3 and is rejected for the same reasoning and rationale. 

As per claim 15, claim 15 is the product that includes programs to perform the method according to claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that includes programs to perform the method according to claim 2 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the product that includes programs to perform the method according to claim 3 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Arrouye et al. (“Arrouye”), United States Patent Application Publication No. 2008/0033919.

As per claim 4, Son discloses the method according to claim 1, but does not disclose 20PIDE3181304USobtaining and displaying supplementary data returned by a server and associated with the target search data; and updating the target search data according to operations of the user on the supplementary data to obtain updated target search data.  However, Arrouye teaches obtaining and displaying supplementary data returned by a server and associated with the target search data ([0104] wherein the search results first shown are the supplementary data returned by a server based on a first search input); and updating the target search data according to operations of the user on the supplementary data to obtain updated target search data ([0104] wherein the updated target search data is as a result of the at least one of the search terms associated with a result). 
Both Son and Arrouye describe returning search results. One could use the method of updating the target search data as in Arrouye with the clipboard search in Son to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using a clipboard to search to find results in Son with the updating of the target search in Arrouye in order to further refine the search and get better search results. 



As per claim 18, claim 18 is the product that includes programs to perform the method according to claim 4 and is rejected for the same rationale and reasoning. 





Claims 5-8, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Padmanabham et al. (“Padmanabham”), United States Patent Application Publication No. 2017/0060355. 

As per claim 5, Son discloses the method according to claim 1, the method further comprises: determining expanded search data corresponding to the first data according to the tag data corresponding to the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046] wherein the meta information is tag data and is used to expand search data by adding new search information); and displaying the expanded search data corresponding to the first data before determining the target search data according to the operations of the user on the search data corresponding respectively to the plurality of second data ([0052] wherein the user can select the keywords that are used as the target search, including those discovered as taught in [0046]), but does not teach wherein the clipboard further comprises tag data representing source information of the first data. However, Padmanabham teaches wherein the clipboard further comprises tag data representing source information of the first data ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard including source information as a tag in Padmanabham in order to more easily pass information to the target location. 

As per claim 6, Dog discloses the method according to claim 2, the method further comprises: determining expanded search data corresponding to the first data according to the tag data corresponding to the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046] wherein the meta information is tag data and is used to expand search data by adding new search information); and displaying the expanded search data corresponding to the first data before determining the target search data according to the operations of the user on the search data corresponding respectively to the plurality of second data ([0052] wherein the user can select the keywords that are used as the target search, including those discovered as taught in [0046]), but does not disclose wherein the clipboard further comprises tag data representing source information of the first data. However, Padmanabham teaches wherein the clipboard further comprises tag data representing source information of the first data. ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the 

As per claim 7, Son discloses the method according to claim 1, the method further comprises: determining a search purpose corresponding to the first data according to the tag data corresponding to the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046]-[0048] wherein these types can be first data, and the first data includes meta information (tag data), which can be described as purpose information as being the purpose for the search, i.e. what is used to perform the search); obtaining the search result according to the target search data comprises: obtaining the search result according to the search purpose and the target search data ([0046]-[0048] and [0052] wherein the search is performed using the keywords including the meta information (tag data)) , but does not disclose wherein the clipboard further comprises a tag data representing source information of the first data. However, Padmanabham teaches wherein the clipboard further comprises a tag data representing source information of the first data ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a search operation in Son with the clipboard including source information as a tag in Padmanabham in order to more easily pass information to the target location. 

As per claim 8, Son discloses the method according to claim 2, the method further comprises: determining a search purpose corresponding to the first data according to the tag data corresponding to the first data, after monitoring that the first data obtained from the search box comes from the clipboard ([0046]-[0048] wherein these types can be first data, and the first data includes meta information (tag data), which can be described as purpose information as being the purpose for the search, i.e. what is used to perform the search); obtaining the search result according to the target ([0046]-[0048] and [0052] wherein the search is performed using the keywords including the meta information (tag data)), but does not disclose wherein the clipboard further comprises a tag data representing source information of the first data. However, Padmanabham teaches wherein the clipboard further comprises a tag data representing source information of the first data ([0024] wherein the clipboard stores a reference to the source application (tag data representing source information)). Son describes extracting tag information, but does not specifically describe the tag data being source information. However, Padmanabham includes source information as tag data. One could use the source information tag data in Padmanabham instead of the image tag data in Son to teach the claimed invention. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. In this case, one type of tag data can be substituted by another type of tag data and the results would be predictable since the type of data here would not affect the way the computer handled the data, since both are textual and the computer would not know the difference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using clipboard data in a 
As per claim 13, claim 13 is a device that performs the method according to claim 5 and is rejected for the same reasoning and rationale. 

As per claim 14, claim 14 is a device that performs the method according to claim 7 and is rejected for the same reasoning and rationale. 

As per claim 19, claim 19 is the product that includes programs to perform the method according to claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the product that includes programs to perform the method according to claim 7 and is rejected for the same rationale and reasoning. 

Response to Arguments





Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.
Applicant states in REMARKS, page 11, that:
“the SON control unit extracts text information of the text region selected by the user. As demonstrated by the underlining above, SON does not teach or suggest performing a word segmentation on the raw data to determine the search data corresponding to the raw data based on the data and words obtained by the word segmentation.”

determining keywords by extracting the one or multiple keywords as described in [0030], which states “if the control unit 40 extracts one or more search keywords according to the searching region selecting instruction, the extracted search keywords are stored in a clipboard of the storing unit 20.” Therefore, the Son reference teaches the newly amended claim language. Claims 9 and 15 are substantially similar to claim 1 and remain rejected as noted above. All other REMARKS relate to these arguments. Applicant is encouraged to clarify what happens after the “word segmentation” such as noun extraction in the claims as described on page 7 of the specification to overcome the prior art on record. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168